Citation Nr: 0947826	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a nodule behind the 
left ear.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to 
August 1992 and from October 1993 to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board notes that the November 2006 rating decision denied 
service connection for a nodule behind the left ear.  
Thereafter, the Veteran submitted another claim in September 
2007, within one year of the November 2006 denial.  The 
September 2007 claim was adjudicated in a February 2008 
rating decision.  However, in connection with the Veteran's 
September 2007 submission, additional VA treatment records 
revealing current symptoms referable to a nodule behind the 
left ear were received.  As set forth in 38 C.F.R. § 
3.156(b), when new and material evidence is received prior to 
the expiration of the appeal period, it will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  As evidence 
accompanying the Veteran's September 2007 claim qualifies as 
new and material evidence, such must be considered as part of 
the first decision and, therefore, the Board finds that the 
Veteran's claim of entitlement to service connection for a 
nodule behind the left ear is on appeal from the November 
2006 rating decision.  See Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 
159, 161-62 (1999).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a nodule behind his 
left ear.  Service treatment records (STRs) show that the 
Veteran complained of a growth behind his ear as a result of 
an irritated or backed up sweat gland.  It was noted that it 
was a recurring problem.  The diagnosis was epidermal 
inclusion cyst (EIC) in the lymph node secondary to 
dermatitis of the scalp.  The growth was excised and it 
appeared to resolve.  A March 1999 separation examination 
revealed that clinical evaluation of the Veteran's head, 
face, neck, and scalp was normal.  

VA treatment records dating from October 2003 to November 
2006 include a March 2004 record that revealed a left 
postauricular node enlarged to approximately one centimeter.  
The physician noted that it started with a scab on the left 
parietal area when the Veteran wore ear protection during 
active duty.  The Veteran reported that the area was opened 
up and the lump was found not to be a sebaceous cyst, but a 
lymph node.  In a May 2004 otolaryngology consultation, the 
Veteran was seen again for a left post auricular mass.  The 
Veteran reported that it was related to a sweat gland.  He 
also indicated that it was exacerbated by haircuts.  Physical 
examination of the tender area showed no scab or infection.  
The diagnosis was folliculitis, resolved, which was noted to 
be associated with postauricular lymphadenopathy, also 
resolved.  An October 2004 note found the enlarged lymph node 
to be related to folliculitis of the scalp.  In March 2005 
the physician noted that the enlarged lymph node left post 
auricular to be resolved.  An October 2007 physical 
examination found one small foci of suspected folliculitis 
that was very sensitive when pressure was applied.  It 
produced pain down over the left temporal and left ear.  
There was no active abscess or evidence of inflammation or 
infection.  The assessment was past folliculitis or sweat 
gland inflammation of the left scalp with hypersensitivity to 
palpation.  

While the medical evidence of record shows that the nodule 
behind the Veteran's left ear had, at times, resolved, the 
Board finds that the Veteran has had a current diagnosis of 
folliculitis associated with postauricular lymphadenopathy 
and related symptomatology while his claim has been pending.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  

Therefore, the remaining inquiry is whether such nodule is 
related to the Veteran's military service.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  In light of the fact that he was treated on 
active duty for a nodule behind his left ear and has 
continued to experience symptoms of such condition, he 
should be scheduled for a VA examination in order to obtain 
an opinion as to whether the nodule behind his left ear is 
related to his military service. 

While on remand, any additional VA treatment records dated 
from October 2007 to the present should be obtained.  In this 
regard, the Board notes that the Veteran most recently 
received treatment at the Knoxville VA Outpatient Clinic, 
which appears to fall under the umbrella of the Mountain Home 
VA Medical Center.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the 
Knoxville VA Outpatient Clinic, which 
appears to fall under the umbrella of the 
Mountain Home VA Medical Center, dated 
from October 2007 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After completing the above, 
schedule the Veteran for an appropriate 
VA examination.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examiner must 
note in the report that the claims file 
was reviewed.  All indicated tests must 
be performed, and all findings reported 
in detail.  The Veteran must be 
provided with an opportunity to 
describe problems he has had with 
nodules since his discharge from active 
service.  

The examiner should note the STRs 
showing a recurring problem of growth 
behind his ear as a result of an 
irritated or backed up sweat gland.  
The examiner is further directed to 
review VA treatment records that 
reflect a March 2004 record revealing a 
left postauricular node; a May 2004 
diagnosis of folliculitis, also 
resolved, with associated postauricular 
lymphadenopathy, resolved; and an 
October 2007 finding of one small foci 
of suspected folliculitis.  

The examiner should provide any 
diagnoses relevant to a recurring 
growth or nodule behind the Veteran's 
left ear and offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any currently diagnosed recurring 
growth or nodule behind the Veteran's 
left ear is related to his military 
service.  The report of examination 
should include the complete rationale 
for all opinions expressed.

3.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


